DETAILED ACTION
This action is responsive to claims filed 29 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-30, Specification, Drawings and Abstract were originally filed 29 January 2020.
The Specification and Abstract have been amended by preliminary amendments filed 27 August 2021.
Claims 1-30 remain pending for examination.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, claims 21-29 include several means-plus-function limitations.
Claim 21 explicitly includes: (i) means for receiving, (ii) means for synchronizing and (iii) means for transmitting without defining the structure of the means within the claims. Means for (i), (ii) and (iii) are interpreted as implemented by a processor executing functions (i), (ii) and (iii) as stored in a non-transitory computer-readable medium in light of Fig. 10 and paragraphs 
Claim 22 claims the apparatus of claim 21 further including a means for selecting a transmission power, which is interpreted as a processor executing the function of selecting the transmission power as stored in a non-transitory computer-readable medium in light of the Specification at Fig. 10 and paragraphs 64-65, 68 and 222. 
Claim 29 claims the apparatus of claim 21 further including a means for removing a propagation delay, which is interpreted as a processor executing the function of removing the propagation delay as stored on a non-transitory computer-readable medium as interpreted in light of the Specification at Fig. 10 and paragraphs 64-65, 68 and 222.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheree Rowe (Reg. No. 59,068) on 27 August 2021.

The application has been amended as follows: 

WHAT IS CLAIMED IS:  
RSSD), comprising: 
receiving, from a first neighbor device, a first Sidelink Synchronization Signal (SLSS); 
synchronizing a timing and a frequency with the first neighbor device; and 
transmitting a second SLSS, wherein the second SLSS is based on a synchronized timing and a synchronized frequency with the first neighbor device.  

2. (Previously Presented)	The method of claim 1, further comprising: 
selecting a transmission power to transmit the second SLSS for reception by a first adjacent neighbor device.  

3. (Previously Presented)	The method of claim 1, wherein the timing of the first SLSS is derived from a Global Navigation Satellite System (GNSS) signal.  

4. (Previously Presented)	The method of claim 3, wherein the timing of the first SLSS is derived from the GNSS signal that is received by the first neighbor device.  

5. (Previously Presented)	The method of claim 3, wherein the timing of the first SLSS is derived from a third SLSS having the timing based on the GNSS signal.  

6. (Currently Amended)	The method of claim 1, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes, 
RSSD receives SLSS signals in the first set of SLSS subframes transmitted by at least one immediate neighbor RSSD and transmits the second SLSS in the second set of SLSS subframes.  

7. (Currently Amended)	The method of claim 1, wherein the RSSD is comprised in a group of RSSDs using the synchronized timing and the synchronized frequency based on SLSS communicated between adjacent neighbor RSSDs comprised in the group of RSSDs.  

8. (Currently Amended)	The method of claim 7, wherein the group of RSSDs comprises an alternating pattern of RSSDs in first set of RSSDs, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes based on the alternating pattern of RSSDs, and wherein the first set of RSSDs transmit the second SLSS using the second set of SLSS subframes.  

9. (Previously Presented)	The method of claim 1, further comprising: 
removing a propagation delay from the first SLSS to synchronize the timing and the frequency with the first neighbor device.  

RSSD to at least the first neighbor device or a second neighbor device.  

11. (Currently Amended)	An apparatus for wireless communication at a Road Side Synchronization Device (RSSD), comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: 
receive, from a first neighbor device, a first Sidelink Synchronization Signal (SLSS); 
synchronize a timing and a frequency with the first neighbor device; and 
transmit a second SLSS, wherein the second SLSS is based on a synchronized timing and a synchronized frequency with the first neighbor device.  

12. (Previously Presented)	The apparatus of claim 11, wherein the at least one processor is further configured to: 
select a transmission power to transmit the second SLSS for reception by a first adjacent neighbor device.  

13. (Previously Presented)	The apparatus of claim 11, wherein the timing of the first SLSS is derived from a Global Navigation Satellite System (GNSS) signal.  



15. (Previously Presented)	The apparatus of claim 13, wherein the timing of the first SLSS is derived from a third SLSS having the timing based on the GNSS signal.  

16. (Currently Amended)	The apparatus of claim 11, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes, 
wherein the RSSD receives SLSS signals in the first set of SLSS subframes transmitted by at least one immediate neighbor RSSD and transmits the second SLSS in the second set of SLSS subframes.  

17. (Currently Amended)	The apparatus of claim 11, wherein the RSSD is comprised in a group of RSSDs using the synchronized timing and the synchronized frequency based on SLSS communicated between adjacent neighbor RSSDs comprised in the group of RSSDs.  

18. (Currently Amended)	The apparatus of claim 17, wherein the group of RSSDs comprises an alternating pattern of RSSDs in first set of RSSDs and a second set of RSSDs, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes based on the alternating pattern of RSSDs, and wherein the first set of RSSDs transmit the first SLSS using the first set of SLSS RSSDs transmit the second SLSS using the second set of SLSS subframes.  

19. (Previously Presented)	The apparatus of claim 11, wherein the at least one processor is further configured to: 
remove a propagation delay from the first SLSS to synchronize the timing and the frequency with the first neighbor device.  

20. (Currently Amended)	The apparatus of claim 19, wherein the propagation delay is removed from a transmit timing of the first SLSS or the second SLSS based on a distance from the RSSD to at least the first neighbor device or a second neighbor device.  

21. (Currently Amended)	An apparatus for wireless communication at a Road Side Synchronization Device (
means for receiving, from a first neighbor device, a first Sidelink Synchronization Signal (SLSS); 
means for synchronizing a timing and a frequency with the first neighbor device; and 
means for transmitting a second SLSS, wherein the second SLSS is based on a synchronized timing and a synchronized frequency with the first neighbor device.  

22. (Previously Presented)	The apparatus of claim 21, further comprising: 


23. (Previously Presented)	The apparatus of claim 21, wherein the timing of the first SLSS is derived from a Global Navigation Satellite System (GNSS) signal.  

24. (Previously Presented)	The apparatus of claim 23, wherein the timing of the first SLSS is derived from the GNSS signal that is received by the first neighbor device.  

25. (Previously Presented)	The apparatus of claim 23, wherein the timing of the first SLSS is derived from a third SLSS having the timing based on the GNSS signal.  

26. (Previously Presented)	The apparatus of claim 21, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes, 
wherein the RSSD receives SLSS signals in the first set of SLSS subframes transmitted by at least one immediate neighbor RSSD and transmits the second SLSS in the second set of SLSS subframes.  

27. (Currently Amended)	The apparatus of claim 21, wherein the RSSD is comprised in a group of RSSDs using the synchronized timing and the synchronized frequency based on SLSS communicated between adjacent neighbor RSSDs comprised in the group of RSSDs.  

28. (Currently Amended)	The apparatus of claim 27, wherein the group of RSSDs comprises an alternating pattern of RSSDs in first set of RSSDs and a second set of RSSDs, wherein preconfigured SLSS subframes are divided into at least a first set of SLSS subframes and a second set of SLSS subframes based on the alternating pattern of RSSDs, and wherein the first set of RSSDs transmit the first SLSS using the first set of SLSS subframes and the second set of RSSDs transmit the second SLSS using the second set of SLSS subframes.  

29. (Previously Presented)	The apparatus of claim 21, further comprising: 
means for removing a propagation delay from the first SLSS to synchronize the timing and the frequency with the first neighbor device.  

30. (Currently Amended)	A non-transitory computer-readable medium storing computer executable code for wireless communication at a Road Side Synchronization Device (RSSD), the code when executed by a processor cause the processor to: 
receive, from a first neighbor device, a first Sidelink Synchronization Signal (SLSS); 
synchronize a timing and a frequency with the first neighbor device; and 
transmit a second SLSS, wherein the second SLSS is based on a synchronized timing and a synchronized frequency with the first neighbor device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 11, 21 or 30. Specifically, the prior art of record fails to disclose a Road-Side Synchronization Device ( of at least any one of the independent claims.
Each of the references listed below as pertinent but not relied upon disclose user equipment (UE) or equivalent receiving a first Sidelink Synchronization Signal (SLSS), synchronizing its self in time and frequency according to the SLSS and transmitting another SLSS to another UE or equivalent. However, the claimed RSSD is not equivalent to a UE, and the scope of “RSSD” does not encompass a UE or equivalent, because an RSSD is interpreted as a device that is part of road’s infrastructure that may act as a base station or a relay between a UE and a base station or some other network-side device. UEs are well understood in the art to be devices used by a user, such as a terminal or cellular device, such as a mobile/cellular phone, laptop computer or vehicle.
No prior art was found disclosing a device within the scope of an RSSD or equivalent performing the ordered combination of the claimed functions or steps. The references listed below disclose other devices performing the ordered combination of the claimed functions or steps. 
Thus, at least independent claims 1, 11, 21 and 30 are allowed over the prior art of record. Dependent claims 2-10, 12-20 and 22-29 are likewise allowed for at least the same reasons, because they depend on claims 1, 11 or 21. Therefore, claims 1-30 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 10,925,026) – Figs. 1-4 and 7 and associated description disclose a UE receiving a configuration, synchronizing according to it and relaying synchronization information to another UE;
Wakabayashi et al. (US 10,708,874) – Figs. 4-5, 10-12 and 18 and associated description disclose a UE receiving a configuration, synchronizing according to it and relaying synchronization information to another UE; and
Lee et al. (US 2021/0250881) – Figs. 10-11 and associated description disclose a UE receiving a configuration, synchronizing according to it and relaying synchronization information to another UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Examiner, Art Unit 2468